Citation Nr: 1204168	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  00-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran is competent for purposes of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, that the Veteran was not competent for purposes of VA benefits.  The claims file is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

In July 2001, the Board granted the Veteran's motion for a new Board hearing to be held in Washington, DC.  In October 2001, the appellant failed to report for a scheduled Board hearing in Washington, DC.  Therefore, no further development with regard to a hearing is necessary.

The Veteran's original claims file was lost after she filed a premature appeal to the United States Court of Appeals for Veterans Claims.  An April 2011 Board memorandum indicates that after several extensive searches, the VA ROs in Roanoke and Washington as well as the Board were unable to locate the original claims file and that the claims file was rebuilt by the VA RO in Roanoke and forwarded to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claim for competency, Veterans Claims Assistance Act (VCAA) notice is not required because the United States Court of Appeals for Veterans Claims has explicitly held that the VCAA does not apply to competency cases. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Consequently, the Board is not required to address the RO's efforts to comply with the VCAA with respect to that issue on appeal. 

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation. 38 C.F.R. § 3.353(a)  (2011).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency. 38 C.F.R. § 3.353(d) . 

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c). Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency. Id.  

The Veteran is apparently receiving a 100 percent disability rating for a psychiatric disorder.  

The rebuilt claims file reflects that the Veteran was hospitalized at the Washington and Baltimore VA Medical Center at various times from 2006 to 2011, and that she was also hospitalized at the Crownsville Hospital Center in Crownsville, Maryland in 2001.  A May 2007 report of contact reflects that the appellant was incarcerated at the Central Detention Facility in Washington, DC in 2007.  The AMC should obtain all treatment records from these facilities as well as ask the claimant to identify all treatment for her psychiatric disorder since 1998 and obtain any identified records.

The AMC should contact the Veteran to determine if she has ever applied for Social Security disability benefits.

The Veteran should also be afforded a VA examination on her competency.

Finally, the Veteran should be given her due process rights again under 38 C.F.R. § 3.353 (2011).


Accordingly, the case is REMANDED for the following action:

1.  The AMC must ask the Veteran to identify all treatment for her psychiatric disorder from 1998 to the present.  The AMC must attempt to obtain all treatment records from Crownsville Hospital Center in Crownsville, Maryland where she was definitely hospitalized in 2001, the Central Detention Facility in Washington, DC where she was definitely incarcerated in 2007, and from any other identified providers.  Regardless of the claimant's response, the AMC must all treatment records, to include all hospitalization records from 2006 to 2011, from the Washington and Baltimore VA Medical Centers from 1998 to the present.  All records obtained should be associated with the appellant's claims file.

2.  The AMC must contact the Veteran and ask whether she has ever applied for Social Security disability benefits.  Depending on her response, the AMC should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran's disability benefits from that agency.  Any such records so obtained should be associated with the appellant's VA claims folder. 

3.  Thereafter, upon completion of the foregoing development, schedule the Veteran for a psychiatric examination, to determine her competency.  Any indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether it is clear, convincing, and leaves no doubt in his or her mind that the Veteran because of injury or disease lacks the mental capacity to contract or manage her own affairs, including disbursement of funds without limitations.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  After the development requested, the AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures at once

6.  The RO should ensure that the Veteran is provided all due process rights again under 38 C.F.R. § 3.353 (2011). The AMC must readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case with all applicable law and regulations and afforded an opportunity to respond pursuant to 38 C.F.R. § 3.353(e) before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


